DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-11, in the reply filed on 11/08/2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2022.
Claims 1-14 are pending, claims 1-11 are under examination.

Priority
	Acknowledge is made for priority claiming from US provisional application 62/982512, filed on 02/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel et al. (US20190015383) in view of Schafer et al. (US20100069510) and Geiling et al. (US20200289495).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Woelfel et al.  teaches Water-soluble cannabinoid compositions  include a cannabinoid mixture, e.g., purified from a cannabis extract, and one or more water
soluble agents, such as a complex carbohydrate. Methods of preparing such compositions may include blending the cannabinoid mixture with the water soluble agents(s) in water to form an emulsion. Some methods include drying the emulsion
to form a film coating or particles, such as spray-dried and/or agglomerated particles, wherein the film coating or particles are at least partially soluble in cold water (abstract). In at least one example, the composition comprises at least one water soluble agent chosen from a starch such as a modified food starch, gum Arabic, quillaja extract, a
cyclodextrin, a sugar alcohol such as sorbitol or maltitol, maltodextrin, or a combination thereof. In some examples, the composition comprises at least two water soluble agents chosen from complex carbohydrates, polyols, polysaccharides, oligosaccharides, and
combinations thereof. (page 1, [0011]). Methods of preparing the compositions herein
include preparing emulsions, and in some cases, drying the emulsions. Preparing the emulsion may include combining the purified cannabinoid mixture with the carrier oil(s),
water, and the water soluble agent(s), In at least one example, preparing the emulsion includes dispersing the water soluble agent(s) (e.g., a complex carbohydrate) in
water to hydrate the water soluble agent(s), and adding the purified cannabinoid mixture to the hydrated water soluble agent(s).(page 2, [0016]). In some examples, the purified cannabinoid mixture may be combined with one or more carrier oils. In some examples, the composition does not include a carrier oil (page 5, [0043-0044]). The composition is in the form of O/W emulsion or spray-dried particles (page 7, [0054]). The compositions herein may be prepared by blending or otherwise combining a hydrophobic component
(comprising cannabinoid compounds, e.g., in a purified cannabinoid mixture, and optionally one or more carrier oils and/or one or more antioxidants) with a hydrophilic component (e.g., water and one or more water soluble agents) to form an emulsion. For example, the purified cannabinoid mixture may be combined with water and the water soluble agent(s) to form an oil-in-water (or water-in-oil) emulsion. A paddle mixer, homogenizer, rotor-stator, and/or other suitable mixing device may be used to thoroughly combine the hydrophilic and hydrophobic components with mechanical
agitation to produce the emulsion. The components may be combined in any order. In one non-limiting example, the water soluble agent(s) may first be dispersed in water to hydrate or dissolve to water soluble agent(s), and then the purified cannabinoid mixture (and any carrier oil(s)) added to the hydrated water soluble agent(s), e.g., with mixing (page 8, [0061]). According to some aspects of the present disclosure, the emulsion may be prepared in two or more steps. For example, a first emulsion may be prepared having an oil droplet size (~0 diameter) greater than or equal to 2 μm, and then the droplet size of the first emulsion reduced through further mixing (e.g., via a homogenizer or rotor stator) to produce a second emulsion having a d90 oil droplet size less than 2 μm. Pressure homogenization may be used to apply pressures of 2500-3500 psi (1 psi=6.89 kPa) to cause droplets  e.g., oil or fat droplets) to "implode" under
pressure (page 9, [0064-0065]). Further, according to some aspects of the present disclosure, the emulsion (including, e.g., any of the emulsions described above or elsewhere herein) may be dried into particles or otherwise further processed to form particles. For example, the emulsion may be spray dried by passing the emulsion through a spray nozzle to at least partially or completely atomize or vaporize the emulsion into aerosols or small droplets. The temperature of the air may range from about 30° C. to about 200° C. (page 11, [0091]). According to some aspects of the present disclosure, the composition is or comprises a flowable powder having a cannabinoid concentration ranging from about 1.0% to about 25.0% by weight (page 12, [0086]). The particulate compositions herein optionally may classified, e.g., in a screening process. For example, the particulate material may be passed through
multiple sieves with specific mesh sizes. Thus, the particle size distribution of a given material may be expressed in terms of the percentage of the particles (by weight) in the
material having a size that is greater or less than the screen size of the mesh. For example, the particle size of the particulate compositions herein may be measured by placing a 500 gram sample on top of a sieve stack arranged with the largest screen size on top to the smallest screen size on the bottom (e.g., mesh sizes 18, 20, 30, 40, 50, and 60) (page 11, [0092]).
Schafer et al. teaches A process for the manufacture of an emulsion or dispersion of one or more carotenoid(s) comprising the following steps: a) dispersing one or more carotenoid(s) and one or more triglyceride(s) in a solvent; b) dissolving a hydrocolloid in water, wherein the concentration of the hydrocolloid in the so-derived aqueous matrix solution is in the range of from 20 to 50 weight %, based on the total weight of the matrix solution; c) mixing the dispersion of step a) with the solution of step b); d) homogenizing the thus resulting mixture of step c): e) removing the solvent; f) filtrating the mixture with a multi-layer filter to separate a precipitated insoluble fraction of particles having an average particle size in the range of from 1 to 500 um. the solvent is water or a water-miscible organic solvent such as ethanol  and mixture (claims 1 and 5-6). In a preferred embodiment the emulsion or dispersion obtained/obtainable by the process of the present invention is spray-dried. In this case it is preferred to select the spray drying parameters as follows: Air inlet: from about 100° C. to about 250° C., preferably of from 150° C. to about 200° C., more preferably of from about 160° C. to about 190° C.: Air exit: from about 45° C. to about 160° C., preferably of from about 55° C. to about 110° C., more preferably of from about 65° C. to about 95°C (page 4, [0075-0077). 
	Geiling et al. teaches An emulsion comprising at least one cannabis or cannabis derived compound, a carrier oil, and an aqueous solution; and ethanol is carrier oil is one embodiment (page 9, claims 13-14). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Woelfel et al. is that Woelfel et al.  do not expressly teach hydro-alcoholic solution, mixing cannabinoid emulsion and hydrocolloid pre-emulsion, and spray dryer inlet and outlet temperature This deficiency in Woelfel et al.  is cured by the teachings of Schafer et al. and Geiling et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woelfel et al., as suggested by Schafer et al. and Geiling et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace water and ethanol mixture for water to prepare cannabinoid emulsion in hydro-alcohol solution because this is simple substitution of one known liquid for emulsion for another to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Woelfel et al. teaching emulsion of cannabinoid in water, Schafer et al. teaching water and ethanol mixture for preparing emulsion of active ingredients, Geiling et al. teaching emulsion of cannabinoid in water and ethanol, it is obvious for one of ordinary skill in the art to prepare cannabinoid emulsion in hydro-alcohol solution and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to mix cannabinoid emulsion in water / ethanol mixture and hydrocolloid in water to prepare emulsion because this is applying a known technique to known method ready for improvement to yield predictable results. MPEP 2143, it is prima facie obvious for applying a known technique to know method ready for improvement to yield predictable results. Under guidance Woelfel et al. teaching hydrating gum Arabic (hydrocolloid) in water; from Schafer et al. teaching mixing emulsion of active agent in in water / ethanol mixture and hydrocolloid in water to prepare emulsion; it is obvious for one of ordinary skill in the art to mix cannabinoid emulsion in water / ethanol mixture and hydrocolloid in water to prepare emulsion and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1 and 4, the combination of prior arts teaches a method of making cannabinoid and gum Arabic powder by dispersing cannabinoid in water / ethanol (to form an emulsion), which is mixed with gum Arabic in water (pre-emulsion) to form a cannabinoid / gum Arabic gum emulsion, that is dried to form a water-soluble cannabinoid powder, resulting the microencapsulation of cannabinoid by gum Arabic (hydrocolloid).
Regarding claim 2-3, prior arts are silent about ratio of ethanol and water. One artisan in art would have been motivated to adjust and optimize the ratio of ethanol and water to have about 50% each through routing experimentation, especially in the absence of showing criticality of claimed range.
Regarding claim 3, it is choice of one artisan in the art to choose known ethanol product such as 190 proof cane ethanol, in the absence of unexpected results.
Regarding claim 5, Woelfel et al. teaches after mixing cannabinoid emulsion in water / ethanol mixture and hydrocolloid in water to prepare emulsion, followed by homogenizing under pressure of 2500-3500 psi. inside claimed range of about 2000psi to about 5000 psi,
Regarding claim 8, Woelfel et al. teaches spray drying, under guidance form Schafer et al. teaching spray drying parameters with Air inlet from about 160° C to about 190°C and Air exit from about 65° C to about 95°C, it is obvious to have claimed 170-175°C for inlet temperature and 70-75°C for outlet temperature.
Regarding claims 9-11, Woelfel et al. teaches passing cannabinoid /gum Arabic powder (dried cannabinoid-hydrocolloid emulsion) through 18 US mesh, and flowable powder having a cannabinoid concentration ranging from about 1.0% to about 25.0% by weight. Regarding “consists essentially of”, this is interpreted as comprises. MPEP 2111.03 III, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel et al. (US20190015383) in view of Schafer et al. (US20100069510) and Geiling et al. (US20200289459), as apply for claims 1-5 and 8-11 in the above 103 rejections, further in view of Long et al. (US20140057814).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Woelfel et al., Schafer et al. and Geiling et al. teaching have already been discussed in the above 103 rejection and are incorporated herein by reference.
Long et al. teaches emulsions comprise gum Arabic.  Gum Arabic (GA), a natural, non-toxic material produced from hardened tree sap of Acacia Senegal, Acacia Seyal or Acacia polyacantha, is frequently employed in the food industry for stabilization and encapsulation, as well as control of texture, viscosity, color and flavor ([0046]). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Woelfel et al. is that Woelfel et al.  do not expressly teach gum Acacia Senegal and gum Acacia Seyal. This deficiency in Woelfel et al. is cured by the teachings of Long et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have gum Acacia Senegal and gum Acacia Seyal, as suggested by Long et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to have gum Acacia Senegal and gum Acacia Seyal as water soluble agents (hydrocolloid) because they are common source for gum Arabic as suggested by Long et al. Under guidance from  Woelfel et al.  teaching gum Arabic, it is obvious to have the mixture of gum Acacia Senegal and gum Acacia Seyal as gum Arabic for emulsion. MPRP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613